DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 are pending and are currently under consideration for patentability under 37 CFR 1.104. Previous 35 USC 112 Rejections have been withdrawn in light of Applicant’s Amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuliakov (US 2014/0228635).
Regarding claim 1, Tuliakov discloses a light source control device (see 100, figure 2b), comprising: circuitry (120, 130, and 150, figure 2b) configured: to estimate a reflection direction in which irradiation light is reflected on a surface of a subject in a living body (adjust…based on an angle between a normal component…and a direction of the at least one of the plurality of light beams [0015]; variably adjust…emission direction [0017] | see figure 4; [0052] | the examiner interpreted the angle of reflection to be the same as the angle of incidence); and control a first direction of a light source to emit  the irradiation light, wherein the first direction of the light source is controlled based on the estimated reflection direction and a second direction in which the subject is observed (150, figure 2b | light adjuster 150…and a normal component [0045]).  
Regarding claim 2, Tuliakov further discloses the circuitry is further configured to control the first direction of the light source to uniformly illuminate the subject viewable from the second direction (variably adjust at least one of the emission direction [0045]).  
Regarding claim 3, Tuliakov further discloses the circuitry is further configured to control the first direction of the light source to suppress specular reflection in the second direction ([0009]; provide illumination…based on the geometry of the internal surface of the body [0021]).
Regarding claim 4, Tuliakov further discloses the circuitry is further configured to: estimate an inclination of the subject relative to the second direction (see figure 4 | estimate the geometry of the internal surface [0014]); and estimate the reflection direction based on the estimated inclination of the subject (based on the normal component with respect to the estimated geometry of the internal surface of the body 
Regarding claim 5, Tuliakov further discloses the circuitry is further configured to: obtain a distance to the subject (depth sensor 160, figure 2b); and estimate the inclination of the subject based on a spatial coordinate of an image of the subject and the obtained distance ([0018]; [0020]).
Regarding claim 6, Tuliakov further discloses the circuitry is further configured to estimate the inclination of the subject for one of each pixel of the image or each region of the image ([0020]).  
Regarding claim 7, Tuliakov further discloses the subject in the living body is imaged by an endoscope (abstract).
Regarding claim 9, Tuliakov discloses a light source control method, comprising: estimating a reflection direction in which irradiation light is reflected on a surface of a subject in a living body (adjust…based on an angle between a normal component…and a direction of the at least one of the plurality of light beams [0015]; variably adjust…emission direction [0017] | see figure 4; [0052] | the examiner interpreted the angle of reflection to be the same as the angle of incidence); and controlling a first direction of a light source to emit the irradiation light, wherein the first direction of the light source is controlled based on the estimated reflection direction and a second direction in which the subject is observed (150, figure 2b | light adjuster 150…and a normal component [0045]).  
Regarding claim 10, Tuliakov discloses a non-transitory computer-readable medium having stored thereon, computer-executable instructions which, when executed 
Regarding claim 11, Tuliakov discloses a surgical system, comprising: a light source (110, figure 2b) configured to irradiate an operated portion in a living body with irradiation light from a first direction of the light source (see figure 4); and a circuitry (see 120, 130, and 150, figure 2b) configured to: image the operated portion in the living body (140, figure 2b; [0040]); estimate a reflection direction in which the irradiation light is reflected on a surface of the operated portion (adjust…based on an angle between a normal component…and a direction of the at least one of the plurality of light beams [0015]; variably adjust…emission direction [0017] | see figure 4; [0052] | the examiner interpreted the angle of reflection to be the same as the angle of incidence); and control a second direction of light source to emit the irradiation light (150, figure 2b | light adjuster 150…and a normal component [0045]), wherein the second direction of the light source is controlled based on the estimated reflection direction and a third direction .   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tuliakov (US 2014/0228635) as applied to claim 5 above, and further in view of Krieger (US 2015/0145966).
Tuliakov further discloses the circuitry is further configured to obtain the distance (depth sensor 160, figure 2b). Tuliakov is silent regarding the distance based on stereoscopic images of the subject in the living body, and the stereoscopic images are imaged by an endoscope.  

It would have been obvious to one of ordinary skill in the art before the time of filing to modify the light source control device with a 3D camera for depth sensing as taught by Krieger. Doing so would provide image data that can be used for a multitude of relevant parameters designed to minimize the loss of relevant information ([0014]; Krieger). The modified light source control would have the distance based on stereoscopic images of the subject in the living body (3D camera for depth sensing [0071]; Krieger), and the stereoscopic images are imaged by an endoscope (abstract; Tuliakov | [0071]; Krieger).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        July 20, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795